PER CURIAM.
This is an appeal from a final judgment following a defense verdict in a property negligence action. The plaintiff abandoned his motion for new trial without having it heard, and thus seeks to overturn the jury’s verdict.
We find that the failure of plaintiffs counsel to object with specificity to defense counsel’s remarks during closing argument waived any error that might have occurred. See Sawczak v. Goldenberg, 710 So.2d 996, 997 (Fla. 4th DCA 1998). Moreover, the implied reference to insurance matters in this case was not fundamental error requiring reversal. See Melara v. Cicione, 712 So.2d 429, 431 (Fla. 3d DCA 1998).
We also find no abuse of discretion in the trial court’s evidentiary rulings. Therefore, we affirm.